DETAILED ACTION
Claim 10 is objected to because of the following informalities:  “groves” should be “grooves”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3 of claim 18, “the widened girdle” lacks antecedence.  In line 5, “the upper edges of the grooves” lacks antecedence. 
In line 1 of claim 19, “the gemstones” lack antecedence. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 10-11 and 13-15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Ambar, US 5437167.  Ambar discloses a set gemstone (5) and the method of setting the gemstone.  The gemstone is a cut gemstone having a girdle (6) with a lower edge and a plurality of horizontal grooves (9, 10, four grooves, two on each side of the gemstone) having upper and lower edges.  The setting is a cylindrical barrel with an open top, central aperture and flanges (16-19) extending into the central aperture and located below the rim of the cylindrical barrel.

    PNG
    media_image1.png
    834
    542
    media_image1.png
    Greyscale

Regarding claims 2 and 14-15, Ambar discloses the girdle (6) and crown (5) of the stone rests above the top of the barrel (15) and is fully visible (column 3, lines 2-5).
Regarding claim 4, Ambar discloses four grooves (9, 10, two on each side of the gemstone).
Regarding claim 6, Ambar discloses grooves that are wedge shaped cuts into the gemstone (9,10).
Regarding claims 10-11, Ambar discloses the identical method steps of setting the grooved stone within the cylindrical barrel (column 1, last paragraph, column 2, lines 56-end, column 3 first paragraph).
Regarding claim 13, Ambar discloses four grooves (9,10) and four flanges (16-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7-8, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ambar, US 5437167.  
Regarding claim 3, Ambar discloses that the girdle is located above the rim of the barrel (column 3, lines 2-5).  The claim states that only a portion of the width of the girdle is covered by the rim of the barrel so that the remaining portion is visible above the rim.  Ambar’s location of the rim relative to the girdle performs the same function of allowing the girdle to be visible above the rim.  Therefore, it would have been obvious to modify Ambar’s rim to only cover a portion of the width of the girdle so that the remaining portion is visible from above the rim to achieve the same aesthetically pleasing effect of being able to see the girdle.
Regarding claims 5 and 12, the diameter of brilliant cut gemstones are known to range from 1.6mm-25mm.  Knowing that, one skilled in the art can determine all other dimensions of a round brilliant cut gemstone.  A brilliant cut gemstone of the 1.6 mm diameter would absolutely result in the cut grooves in Ambar’s gemstone being closely adjacent to or less than 1 mm from the lower edge of the girdle in a stone of such size.  Furthermore, it would have been obvious to place the grooves very close to the girdle because it is the thickest part of the gemstone and would provide the strongest holding area between the flanges and the gemstone to prevent breakage of the gemstone from the force applied to the stones via the flanges through the grooves. 
	Regarding claims 7 and 17, Ambar fails to discloses a brilliant cut gemstone.  However, Ambar does disclose a round cut gemstone and brilliant cut gemstones are old and well-known.  Brilliant cut gemstones are known for their beauty.  They are known to be used in very exclusive and expensive jewelry for the fire and scintillation they produce.  Therefore, it would have been obvious to use a brilliant cut gemstone in place of Ambar’s round cut gemstone to produce a more aesthetically pleasing jewelry setting.
	Regarding claim 8, Ambar discloses a set of horizontal grooves (9,10) centered about a line of abutment between adjacent lower girdle facets.

    PNG
    media_image2.png
    242
    388
    media_image2.png
    Greyscale

	Regarding claim 16, Ambar discloses a groove (combination of 9 and 10) with upper and lower surfaces forming a triangular shaped double pointed wedge.  The claim requires the shape to be oval.  There is no disclosure of any criticality associated with the shape of the groove.  An oval shaped groove would function equally as well as Ambar’s triangular shaped groove.  Therefore, it would have been obvious to change the shape of Ambar’s groove to an oval shape.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ambar, US 5437167 in view of Rigollet, US 2141363.  Ambar discloses a cylindrical barrel for setting the gemstone.  The claim requires a tapered cylindrical barrel for setting the gemstone.
Rigollet discloses a tapered cylindrical barrel gemstone setting.  Both the straight cylindrical barrel setting and the tapered cylindrical barrel setting function equally as well as the other in receiving and holding a gemstone to form a secure setting.  The only difference is the tapered shape.  This difference is merely a matter of design choice when designing the jewelry setting.  Therefore, it would have been obvious to make Ambar’s cylindrical setting into a tapered cylindrical setting as a matter of design in pleasing the consumer’s current fashion trends.
Allowable Subject Matter
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677